Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Drawings Objections
The drawings are objected to because fig. 18-27 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see [0002]-[0068] of the Specification describing fig. 18-27 in the Background Art section). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Corrected drawing sheets in compliance with 37 CFR 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of 

As per claims 2-6 and 11-20, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-6 and 11-20 recite the same abstract idea of claim 1. Claims 2-6 and 11-20 recite additional mental processes (e.g. generating the first and second conditions as an integer programming restriction expression and solving the integer programming restriction expression, generating a flow existence condition in a network flow on a directed graph corresponding to the serial procedure, and deleting the order relationship, normalize a transient requirement), insignificant extra-solution activity (e.g. inputting the normalized transient requirement to the second generation unit), and non-functional descriptive language (e.g. further defining the transient requirement). Therefore the aforementioned claims 2-6 and 11-20 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 8, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims are generally narrative and indefinite, failing to conform to current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following claims are vague and indefinite:

As per claim 1, ll. 6 recites “a plurality of operations” but ll. 5 recites “operations” and it is not clear whether or not both recitations are the same or different. In ll. 6-7 how do the plurality of operations transit the state of a state element from an initial to a target state? In ll. 5-6 how is the procedure serial and how does it relate to the plurality of operations arranged in series? Is the procedure serial because it comprises a plurality of operations arranged in series? Ll. 9 recites “an order relationship” but it is unclear as to whether it refers to any order relationship or the removable order relationship recited in ll. 4. In ll. 9-10 it is not clearly understood how the second condition can satisfy a transient requirement if the requirement is transient (i.e. lasting only for a short time or impermanent). Ll. 10 recites “a state” but should it refer to “the state” recited in ll. 6? Ll. 13 recite “the order relationship to be deleted” but it is not clear as to whether or not it refers to “a removable order relationship” recited in ll. 4. In ll. 3-7 it 

As per claim 2, does the integer programming restriction problem include the first integer programming restriction expression, the second integer programming restriction expression, or both? It is not clearly understood if “the generated integer programming restriction expression” recited in ll. 8-9 refers to that recited in ll. 3-4 or in ll. 5-6.

As per claim 3, it is unclear as to which integer programming restriction expression recited in ll. 2 is being referred to from claim 2. 

As per claim 4, it is not clear as to which of the “a state of a state” element is being referred to from claim 1. 

As per claim 6, it is not clearly understood if “a transient requirement” recited in ll. 4 refers to that recited in claim 1 or if there are multiple transient requirements. Additionally how can the requirement be determined if it is transient?

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 8, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 19, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US 2017/0039501) in view of Sakai (US 2010/0083185) in view of Callow (US 2015/0105961).

As per claim 1, Deguchi teaches the invention substantially including a partial order procedure planning device ([0089] and [0101]) comprising: 
	a first generation unit (fig. 6, block 80), implemented by a hardware including one or more processors ([0065]), which generates a first condition of a removable order relationship under a predetermined restriction ([0033] transition rule for transition condition) among order relationships between operations (abstract partially ordered relation between stages of a workflow), which transit the state of a state element from an initial state to a target state ([0067] and [0071] transition condition for transiting state of a particular stage);
	a second generation unit (fig. 6, block 70), implemented by the hardware, which generates a second condition of an order relationship, which is required to satisfy a transient requirement that is required to satisfy the state element while a state among the order a transition condition for which a state is to be transited for a particular state and when an operation has ended a judgment is made to judge that the transition condition has been fulfilled); and 
	a determination unit (fig. 5, block 11), implemented by the hardware, which determines, an order relationship which satisfies the generated first condition, but does not satisfy the generated second condition (abstract determine when a transition condition for a first stage has been fulfilled while a transition condition for a second state has not been fulfilled).

Deguchi does not explicitly teach:
	in a serial procedure in which a plurality of operations, are arranged in series
	as the order relationship to be deleted from the serial procedure.

However, Sakai teaches in a serial procedure in which a plurality of operations, are arranged in series ([0038] serially related dependencies between serial basic modules).

Sakai and Deguchi are both concerned with partial order task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Sakai teaches partial order of execution for serially related basic modules. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi in view of Sakai because it would result in improved system efficiency by processing a group of specific nodes on the same cluster.

Deguchi and Sakai do not explicitly teach as the order relationship to be deleted from the serial procedure.

However, Callow teaches as the order relationship to be deleted from the serial procedure ([0116]).

Callow and Deguchi are both concerned with computer task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Callow teaches deleting relationships between instances of tasks. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi and Sakai in view of Callow because it would provide for a way to address and determine system capabilities during run-time with greater accuracy.

As per claim 2, Callow teaches wherein the first generation unit generates the first condition as an integer programming restriction expression, the second generation unit generates the second condition as an integer programming restriction expression, and the determination unit determines the order relationship to be deleted from the serial procedure by solving an integer programming restriction problem that includes the generated integer programming restriction expression ([0009]-[0011]).

As per claim 5, Callow teaches an update unit, implemented by the hardware, which updates the serial procedure by deleting the order relationship determined by the determination unit from the serial procedure ([0116]).

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 8, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 9, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Sakai in view of Callow as applied to claim 2 above, and further in view of Bansal et al. (US 2010/0242042) (hereinafter Bansal).

As per claim 3, Deguchi, Sakai, and Callow do not explicitly teach wherein the second generation unit generates an integer programming restriction expression as a flow existence condition in a network flow on a directed graph corresponding to the serial procedure.

However, Bansal teaches wherein the second generation unit generates an integer programming restriction expression ([0066]) as a flow existence condition in a network flow ([0075]-[0076]) on a directed graph corresponding to the serial procedure ([0009]).

Bansal and Deguchi are both concerned with computer task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Bansal teaches scheduling computing work. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi, Sakai, and Callow in view of Bansal because it would provide for a way to optimize the importance of the work being performed.

As per claim 14, Callow teaches an update unit, implemented by the hardware, which updates the serial procedure by deleting the order relationship determined by the determination unit from the serial procedure ([0116]).

Claims 4, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Sakai in view of Callow as applied to claims 1-2 above, and further in view of Branover et al. (US 2010/0162256) (hereinafter Branover).

As per claim 4, Deguchi, Sakai, and Callow do not explicitly teach wherein the transient requirement includes: a score assigned to a state of a state element; and a restriction expression related to a score assigned to the current state of the state element.

However, Branover teaches wherein the transient requirement includes: a score assigned to a state of a state element; and a restriction expression related to a score assigned to the current state of the state element ([0042]).

Branover and Deguchi are both concerned with computer task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Branover teaches assigning scores to an operating state. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi, Sakai, and Callow in view of Branover because it would provide for optimization of performance and power consumption of the system.

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 15, Callow teaches an update unit, implemented by the hardware, which updates the serial procedure by deleting the order relationship determined by the determination unit from the serial procedure ([0116]).

As per claim 16, Callow teaches an update unit, implemented by the hardware, which updates the serial procedure by deleting the order relationship determined by the determination unit from the serial procedure ([0116]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Sakai in view of Callow as applied to claims 1 and 2 respectively above, and further in view of Wong (US 5,954,790).

As per claim 6, Deguchi, Sakai, and Callow do not explicitly teach a normalization unit, implemented by the hardware, which normalizes a transient requirement, wherein the normalization unit inputs the normalized transient requirement to the second generation unit.

However, Wong teaches a normalization unit, implemented by the hardware, which normalizes a transient requirement, wherein the normalization unit inputs the normalized transient requirement to the second generation unit (col. 9, ll. 43-46).

Wong and Deguchi are both concerned with computer task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Wong teaches normalizing requirements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi, Sakai, and Callow in view of Wong because it would eliminate a delay path in the computer hardware thus resulting in an improvement of the worst case execution route.

As per claim 18, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Sakai in view of Callow in view of Bansal as applied to claim 3 above, and further in view of Branover.

As per claim 12, Deguchi, Sakai, Callow, and Bansal do not explicitly teach wherein the transient requirement includes: a score assigned to a state of a state element; and a restriction expression related to a score assigned to the current state of the state element.

However, Branover teaches wherein the transient requirement includes: a score assigned to a state of a state element; and a restriction expression related to a score assigned to the current state of the state element ([0042]).

Branover and Deguchi are both concerned with computer task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Branover teaches assigning scores to an operating state. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi, Sakai, Callow, and Bansal in view of Branover because it would provide for optimization of performance and power consumption of the system.

As per claim 17, Callow teaches an update unit, implemented by the hardware, which updates the serial procedure by deleting the order relationship determined by the determination unit from the serial procedure ([0116]).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Sakai in view of Callow in view of Bansal as applied to claim 3 above, and further in view of Wong.

As per claim 19, Deguchi, Sakai, Callow, and Bansal do not explicitly teach a normalization unit, implemented by the hardware, which normalizes a transient requirement, wherein the normalization unit inputs the normalized transient requirement to the second generation unit.

However, Wong teaches a normalization unit, implemented by the hardware, which normalizes a transient requirement, wherein the normalization unit inputs the normalized transient requirement to the second generation unit (col. 9, ll. 43-46).

Wong and Deguchi are both concerned with computer task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Wong teaches normalizing requirements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi, Sakai, Callow, and Bansal in view of Wong because it would eliminate a delay path in the computer hardware thus resulting in an improvement of the worst case execution route.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deguchi in view of Sakai in view of Callow in view of Branover as applied to claim 4 above, and further in view of Wong.


As per claim 20, Deguchi, Sakai, Callow, and Branover do not explicitly teach a normalization unit, implemented by the hardware, which normalizes a transient requirement, wherein the normalization unit inputs the normalized transient requirement to the second generation unit.

However, Wong teaches a normalization unit, implemented by the hardware, which normalizes a transient requirement, wherein the normalization unit inputs the normalized transient requirement to the second generation unit (col. 9, ll. 43-46).

Wong and Deguchi are both concerned with computer task execution. Deguchi teaches multiple stages of a workflow having partially ordered relationships while Wong teaches normalizing requirements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deguchi, Sakai, Callow, and Branover in view of Wong because it would eliminate a delay path in the computer hardware thus resulting in an improvement of the worst case execution route.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 26, 2021